SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). New discovery of good quality oil in Transfer of Rights area Rio de Janeiro, May 7 th , 2013 – Petróleo Brasileiro S.A. – Petrobras, announces that has discovered good quality oil in the Transfer of Rights area referred to as Entorno de Iara , at Santos Basin pre-salt. The well 1-BRSA-1146-RJS (1-RJS-711), informally known as Entorno de Iara 1 , is located at a water depth of 2,266 meters, 235 km off the coast of Rio de Janeiro state. The discovery was confirmed through wire test samples of good quality oil (26 o API) taken from carbonate reservoirs of excellent quality located just below the salt layer at a depth of 5,045 meters. The well was completed at a depth of 5,580 meters after achieving the objectives outlined in the Transfer of Rights Agreement. A formation test and the drilling of another well are scheduled in this area in order to evaluate the productivity of the reservoirs as outlined in the Mandatory Exploratory Program of the Transfer of Rights Agreement. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 7, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
